DETAILED ACTION
This action is in response to the amendment filed on 9/9/2021. 
Claims 1, 3-7, 12, 14-16 and 20 are pending.
.


Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 9/9/2021 with respect to the claims 1, 3-7, 12, 14-16 and 20 have been fully considered and are persuasive.  The rejection of the claims 1, 3-7, 12, 14-16 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 12, 14-16 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to compensating for a temperature change of a light emitter in an image capture device in which a target parameter that is used to perform a correction on a preview image is acquired based upon a difference between an initial temperature and a present temperature, the acquiring responsive to determining that a duration in which the difference exceeds a predetermined threshold is greater than a preset time.

Prior art was found for the claims as follows:

- Meier et al. (US20150350618A1)
Meier discloses automatic calibration of an image capture device based on a temperature difference between an initial temperature and a current temperature of a light projector. 

- Chang et al.  (US20190081945)
Chang discloses utilizing an image capture device having a temperature sensor that is used in combination with a face detection/recognition of a live user. 


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 12 and 20, compensating for a temperature change of a light emitter in an image capture device in which a target parameter that is used to perform a correction on a preview image is acquired based upon a difference between an initial temperature and a present temperature, the acquiring responsive to determining that a duration in which the difference exceeds a predetermined threshold is greater than a preset time.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481